Detailed Action
1. 	This action is in response to the communication filled on 01/29/2022.
2.	Claims 7 and 16 are being amended after the authorization from the Attorney was received (see below in “Examiner’s Amendment”).

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
4.	Authorization for this Examiner’s Amendment was given in an email communication with Attorney Ricardo Yepez, Registration no. 70,950 on 2/2/2022.
The claims 7 and 16 of current application is amended as follows: 
In claim 7, change “The method according to claim 6, wherein each of the rows intersects each layer at a right angle” to “The method according to claim 6, wherein each of the rows intersects each layer at a right angle.”
In claim 16, change the third limitation “applying a first CAD model that includes a virtual representation of the worn component when new to create a virtual representation of the worn component when new, the virtual representation” to “applying a first CAD model that includes a virtual representation of the worn component when new to create a virtual representation of the worn component when new, the virtual representation;”.



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
    	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/NUPUR DEBNATH/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148